Citation Nr: 1122253	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory condition.  

2.  Entitlement to service connection for chronic neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision which, in pertinent part, denied the Veteran's claims for service connection for respiratory condition service connection for chronic neck disability.  The Veteran perfected an appeal with respect to that decision.  

The case was remanded in October 2009 and has now been returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that he sought treatment for respiratory difficulties numerous times while on active duty.  Specifically, he was diagnosed with spontaneous pneumothorax in February 1988.  Subsequent STRs show continued difficulty with shortness of breath, wheezing, and other respiratory difficulties. 

An STR reveals that the Veteran was exposed to hazardous material in the Kuwait/Saudi theater in support of Operation Desert Shield/Storm between February 1991 and March 1991.  Specifically, he was exposed to significant levels of sulfur dioxide and hydrogen sulfide gas due to oil well fires. 

In the October 2009 remand the Board pointed out that, as a Persian Gulf War veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A May 2005 VA examination report did not address the possibility of an undiagnosed illness pursuant to 38 C.F.R. § 3.317 but mentioned that the Veteran had been treated for numerous episodes of chronic bronchitis and had missed several days of work due to his condition.  The examination report failed to discuss whether these episodes were related to his documented in-service respiratory issues.  Thus, the Board found that a new medical examination is necessary to adjudicate the merits of the case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, further examination was warranted to identify any chronic disabilities manifested by the claimed symptoms and to address whether such symptomatology is a separate and distinct diagnosed disability related to service, qualifies as an undiagnosed illness (for example, a respiratory condition), or such symptomatology is a manifestation of a disability that may be determined to warrant service connection (for example, residuals of a collapsed lung).  The Veteran was to be advised that, failure to report for a scheduled examination, without good cause, might result in a denial of the claims for service connection (as the original claims would be adjudicated on the basis of the evidence of record).  38 C.F.R. § 3.655.  

Also, to ensure that all due process requirements were met, the Veteran was to be given another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's notice letter to the Veteran was to explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO was to also ensure that the notice to the Veteran met the requirements of the decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as regards the five elements of a claim for service connection-particularly, disability ratings and effective dates). 

The Board remand further noted that the Veteran had indicated during the May 2005 VA medical examination that he has received treatment for his chronic neck condition from a private physician.  However, those records had not been obtained.  Thus, VA was to attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, in the notice letter, the RO was to request that the Veteran provide authorization to enable it to obtain identified private medical records.  

A copy of the Board remand was sent in October 2009 to the Veteran at the address listed in the VA Form 9 (Camp Lejeune, North Carolina) but it was returned.  A second copy was sent in November 2009 to an address in Covington, Louisiana.  

In February 2010 the RO obtained a new address for the Veteran, in Sneads Ferry, North Carolina, from the financial institution in which the Veteran's benefits were directly deposited.  The RO then sent the Veteran a letter to that address in April 2010 to comply with the Board remand instructions.  That letter was not returned as undeliverable, but the Veteran did not respond.  

The RO arranged for the Veteran to undergo a VA examination and the notice thereof appears to have been sent to the address in Sneads Ferry, North Carolina.  However, the Veteran failed to report for that examination. 

Then, in December 2010 a Supplemental Statement of the Case (SSOC) was sent to the Veteran at the address at Camp Lejeune, North Carolina, which had been listed in the VA Form 9; but, that SSOC was returned as undeliverable. 

In January 2011, the Board notified the Veteran that his appeal had been returned to the Board and that letter was sent to the address in Covington, Louisiana.  It also has not been returned as undeliverable. 

In the March 2011 Informal Hearing Presentation the Veteran's representative stated that it was not clear why the December 2010 SSOC had been sent to an address which had already been determined not to be the latest address of record.  Also, it was requested that the case be remanded because the whereabouts of the Veteran was not known. 

Because the December 2010 SSOC appears not to have been sent to the latest address of record, the case must be remanded to afford the Veteran the full scope of due process.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to locate the Veteran's current mailing address.  These steps should be recorded and placed in the claim file.  

2.  Provide specific notice as to the type of evidence necessary to substantiate the claims on appeal, to include service connection claims under 38 C.F.R. § 3.317.  The RO should also ensure that its letter meets the requirements of Dingess, as regards disability ratings and effective dates, should service connection be granted on appeal.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  After securing any necessary release forms, with full address information, all records of medical treatment for the Veteran's neck disability, should be requested.  The Veteran should be asked to supply the names, addresses, and approximate dates of treatment for any private medical care provider.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination by an appropriate physician, at a VA medical facility. 

The entire claims file should be made available to the examiner designated to examine the Veteran, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies and/or consultation(s) should be accomplished (with all findings made available to the requesting examiner prior to the completion of the report), and all clinical findings should be reported in detail. 

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of the Veteran's respiratory condition.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's respiratory condition was incurred in, or aggravated by, active duty. 

For any of the above signs and symptoms, which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Finally, the examiner should express an opinion as to whether any disability manifested by shortness of breath, wheezing, or coughing, is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period). 

The examiner(s) should clearly outline the rationale for any opinion or conclusion expressed, to include discussion of the May 2005 VA examination report and the Veteran's STRs which show a spontaneous pneumothorax and exposure to toxins, as appropriate, and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.  

5.  Depending upon the response from the Veteran, and the status of the evidence in the claims file, the RO should consider whether an examination of the Veteran is warranted with respect to his claim for service connection for a chronic neck disability.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 - 83 (2006).  

6.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating each claim for service connection, all applicable theories of entitlement to service connection should be considered, to include direct service connection or due to undiagnosed illness, as appropriate. 

7.  If the benefits sought remain denied, furnish the Veteran, and representative, if any, an SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

